DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of the amended claims and further search, claims 1, 3, 5-10, and 12-21 are allowed.

3.	The following is an Examiner’s statement of reasons for allowance:
           Regarding claims 1, 9, and 16, the prior art of Ohira et al. (US PGPub 2017/0241786 A1) teaches a method, a device, and a non-transitory computer readable storage medium, comprising: determining whether a preset posture corresponding to a pre-trained model matches with a present posture of an intelligent device in a mobile carrier, in which pre-trained models obtained by training under different postures of the intelligent device are different; and inputting a collected-presently acceleration of the intelligent device to the prediction model.
The prior art of record of Matus et al. (US PGPub 2018/0077538 A1) teaches wherein in response to the preset posture corresponding to the pre-trained model matching with the present posture of the intelligent device in the mobile carrier, verifying the matched pre-trained model according to accelerations of the intelligent device when the mobile carrier is in different motion states, in which the pre-trained model is trained based on different sample motion states of the mobile carrier and sample accelerations of the intelligent device when the mobile carrier is in the different sample motion states; 

However, the Examiner determines that the prior art of record of Ohira et al..and Matus et al., whether considered alone or in combination, fails to disclose the technical features of the claimed invention comprising determining a difference between the preset posture corresponding to the pre-trained model and the present posture of the intelligent device in the mobile carrier; determining whether the difference is less than a preset posture threshold; and determining that the preset posture corresponding to the pre-trained model matches with the present posture of the intelligent device in the mobile carrier, in response to that the difference is less than the preset posture threshold, in combination with all the recited limitations of the claims.
	Claims 3, 5-8, 10, 12-15, and 17-21 are also allowed by virtue of their dependency on claims 1, 9, and 16. 
           				Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Xiang Zhang whose telephone number is (571)270-7693.  The Examiner can normally be reached on M-Th 9:30 am - 8:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone 

number for the organization where this application or proceeding is assigned is 571-

273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642